 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire the Company to post a notice would,inmy judgment,unnecessarily stigma-tize it,would serve no useful purpose, and might create rather than quiet labortroubles.CONCLUSIONS OF LAWRespondent,by withholding certain data requested by the Union with respect tothe job evaluation factors and wage rates for specific administrative jobs, has com-mitted an unfair labor practice affecting commerce within the meaning of Section2(6) and(7) and Section 8(a) (1) and(5) of the Act.ORDERUponthe foregoing findings of fact and conclusions of law, and upon the entirerecord in this case,I recommend that the Respondent,Curtiss-Wright Corporation,Wright Aeronautical Division,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from refusing to furnish International Union, United Auto-mobile,Aerospace,and Agricultural ImplementWorkers of America (UAW)AFL-CIO,and its Local Union No. 300,with the job evaluation factors and withthe wage rates,grades, and ranges, and other economic benefits of particular adminis-trative employees,when requested to do so by said organization.2.Take the following affirmative action necessary to effectuate the policies of theAct.Upon request of the above-named labor organization,furnish it with respect tothe particular administrative employees or jobs as to whom the request is made withthe names or number of employees in each requested job classification or title, andwith other relevant data pertaining to the classification of the job or jobs in questionds "administrative,"including such matters as the job description,the job evaluationfactors, and the wage rate,grade, and range, and other economic benefits pertainingto the job or jobs.Randolph Electric Membership CorporationandInternationalBrotherhood of ElectricalWorkers, Local Union No. 485,affiliated with International Brotherhood of Electrical Work-ers,AFL-CIO.Case No. 11-CA-53149.November 21, 1963DECISION AND ORDERUpon a charge duly filed on May 23, 1963, by the Union as ChargingParty against Randolph Electric Membership Corporation, the Re-spondent, the General Counsel for the National Labor Relations Boardby the Regional Director for the Eleventh Region, issued a complaintand notice of hearing on June 14, 1963, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (5) of the Act.Copies of the complaint, the charge, and notice of hearing were dulyserved upon the Respondent and the Charging Party.With respect to the unfair labor practices, the complaint allegedthat on or about May 10, 1963, the Charging Party had been certifiedin Case No. 11-RC-1738 as the exclusive collective-bargaining repre-sentative of Respondent's employees in an appropriate unit of produc-tion and maintenance employees, as the result of an election conductedon May 2 which the Union won; and that commencing on or aboutMay 20 the Respondent refused to bargain with the Union as the saidexclusive bargaining representative.145 NLRB No. 10. RANDOLPH ELECTRICMEMBERSHIPCORPORATION159On July 11, 1963, the parties entered into a stipulation which pro-vides in pertinent part that the parties waive their rights to a hearingand to the issuance of a Trial Examiner's Intermediate Report andRecommended Order (known since amendment of the Board's Ruleseffective September 3, 1963, as,a Trial Examiner's Decision). In lieuthereof the parties stipulated that the entire record of this proceedingshall consist of the stipulation, the charge, the complaint and notice ofhearing, the answer, the affidavits of service, and the exhibits referredto and incorporated by reference in the stipulation.By an Order issued on July 19, 1963, the Board approved the afore-said stipulation, made it a part of the record herein, and transferredthe matter to, and continued it before, the Board.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].Upon the basis of the aforesaid stipulation, and the entire recordin the case, including the brief filed by the Respondent,' the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent was incorporated in January 1939 under the pro-visions of the North Carolina Electric Membership Corporation Actand is engaged in the business of distributing and selling central sta-tion electric power to its members in a multicounty area wholly withinthe State of North Carolina, servicing its members in Alamance,Chatham, Moore, Montgomery, and Randolph Counties. It receivesfinancial assistance in the form of substantial loans from the RuralElectrification Administration, an instrumentality created by Congressto facilitate the distribution of power through cooperative agenciesand other enterprises.It purchases its power from Carolina Powerand Light Company, a private utility, and from the SoutheasternPower Administration, an agency of the Federal Government.Thesepurchases in 1961 amounted to $279,000 and $70,000, respectively. Itsmembership is approximately 95 percent residential and farm with thebalance commercial, institutional, and industrial.During the year1960 the Respondent did a gross volume of business of approximately$829,000, and for the 9 months ending September 30, 1962, approxi-mately $687,000.We find that gat all times material herein the Respondent has beenengaged in commerce within the meaning of Section 2(6) and (7) of1The Respondent's request for oral argument is hereby denied inasmuch as the recordand its brief,in our view, adequately present its position. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, and that it will effectuate the policies of the Act to assertjurisdiction in this case.2The facts concerning the alleged exemptionof the Respondent as an Employer under Section 2(2) of the Actare discussed hereinafter.H. THELABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No.485, affiliated with International Brotherhood of Electrical Workers,AFL-CIO, is a labor organization within the meaning of Section2 (5) of the Act.HI. THE APPROPRIATE UNITIn accordance with the certification issued in Case No. 11-RC-1738,referred to above, we find that all production and maintenance em-ployees employed by the Respondent at Asheboro, North Carolina,excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purpose of collective-bargaining within the meaning of Sec-tion 9(b) of the Act.IV. THE CERTIFICATION AND REFUSAL TO BARGAINIn an election held on May 2, 1963, pursuant to petition filed No-vember 29, 1962, by the Charging Party herein in Case No. 11-RC-1738, the tally showed a vote of 17 employees for the Union, 11 against,and 1 challenged ballot.The Respondent had theretofore requestedreview of the Regional Director's Decision and Direction of Electionon the principal ground already urged at the hearing, and now urgedagain in this complaint proceeding, that it is a political subdivisionof the State of North Carolina and hence exempt from the provisionsof the National Labor Relations Act.Review was denied by theBoard, the aforesaid election was held, and on May 10, 1963, the Union,Charging Party herein, was certified by the Acting Regional Direc-tor as the collective-bargaining representative of the employees in theappropriate unit described in paragraph III, above.By letter of May 10, 1963, the Charging Party requested a bargain-ing meeting, and by letter of May 20, 1963, the Respondent refusedthat request because of its belief that the Act is inapplicable to it.At the same time the Respondent expressed a desire to resolve the legalquestion involved promptly.The Respondent has presented to the Board the same argumentsadvanced in the representation case, although now in greater detail.These arguments have again been carefully considered, but no reasonappears for changing the Board's earlier conclusion that the Respond-2Siour Valley Empire Electric Association,122 NLRB 92, 94. RANDOLPH ELECTRIC MEMBERSHIP CORPORATION161ent is not a political subdivision of a State within the meaning of Sec-tion 2 (2) of the National Labor Relations Act'The Respondent electric membership corporation is organized tosupply electric utility service to its members without pecuniary profitto the corporation.This is the function which electric cooperativeassociations generally perform. It is well established that the Boardtakes jurisdiction over such cooperatives as public utilities when theymeet the Board's commerce standards.'The Respondent contends, however, that it is not the customarycooperative inasmuch as the North Carolina statute under which it isorganized specifically declares that an electric membership corporationis a "public agency" with the "same rights as any other political sub-division of the State." 5 This statutory designation as a public agencyis, of course, a factor to be weighed carefully' by the Board.We do notthink, however, that this declaration should be controlling when, ashere, the corporation sought to be exempt as a political subdivision ofthe State is not created directly by the State, or administered by State-appointed or publicly elected individuals.'One or both of these fac-tors have been present in those cases where, over the years, the Boardhas held that it had no jurisdiction of various governmental em-ployers.7 In addition, we note that the North Carolina statute reserves3 Section 2(2) reads in part:"The term 'employer'...shall not include . . . any11State or political subdivision thereof . . . .* Since 1958 the Board has taken jurisdiction over public utilities doing a gross volumeof business of $250,000 per annum,or alternatively,having an outflow or inflow of goods,materials,or services,whether directly or indirectly across State lines, of$50,000 perannum. See theSioux Valleycase,footnote 2, above, involving a rural electric cooperative.5Gen. Stat.of N.C,chap.117, sec. 19,Declared public agency of State; taxes andassessments.Whenever an electric membership corporation is formed in the manner herein pro-vided, the same shall be, and is hereby declared to be a public agency, and shall havewithin its limits for which it was formed the same rights as any other political sub-division of the State,and all property owned by said corporation and used exclusivelyfor the purpose of said corporation shall be held in the same manner and subject tothe same taxes and assessments as property owned by any county or municipality ofthe State so long as said property is owned by said electric membership corporationand is used for the purposes for which the corporation was formed.(1935, c. 291,s.14.)6 The North Carolina Rural ElectricAuthority,as distinguished from electric member-ship corporations such as this Respondent,is created directly by the State and admin-istered by members appointed by the governor.In turn,theAuthoritygrants permission,in rural areas inadequately served with electricity, for the formation of membership cor-porations to supply electric energy.Permission having been obtained by interested parties,a corpoartion is formed by the filing of a certificate by "natural"persons, and the corpo-ration is governed by a board of directors who qualify by being members selected by themembership.No supervision of the corporation is reserved to the Authority,and no con-trol of operations is reserved to the Authority except that the Authority has the right ofeminent domain in the corporation's behalf and is empowered to act as the corporation'sagent in obtaining loans from the Federal Government.See Gen.Stat.of N.C.,chap. 117,arts. 1 and 2.7 SeeMobile Steamship Association,at at.,8 NLRB 1297,where the State Docks Com-mission,one of the employers was directly created by the State of Alabama ;OxnardHarbor District,34 NLRB 1285,a harbor district organized by district residents under ageneral enabling act of California,but governed by a board of commissioners elected for734-070-64-vol. 145-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the State-or its Rural Electric Authority-no supervision and nosubstantial control of the operations of electric membership corpora-tions.Formed for the exclusive benefit of its own members, the Re-spondent itself does not have the power of eminent domain; it is notempowered to exercise any portion of the sovereign power of theState of North Carolina. In the circumstances we find that the statu-tory declaration that this electric membership corporation has therights of a political subdivision is not a sufficient basis for exemptingit from the coverage of the National Labor Relations Act 8 Accord-ingly, we find that the Respondent is an employer within the meaningof Section 2(2) of the National Labor Relations Act, and that its re-fusal on,and after May 20, 1963, to bargain with the certified exclusivebargaining representative of its employees constitutes a violation ofSection 8 (a) (5) and (1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth above, occurring in con-nection with the operations described in paragraph I, above, has aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.a term of office by qualified voters of the district;New Jersey Turnpike Authority(CaseNo. 2-RC-2245,April 16,19554),an authority directly created by the legislature andgoverned by members appointed by the governor with advice and consent of the senate;New Bedford,WoodsHole,Martha's Vineyard,and Nantucket Steamship Authority,127NLRB 1322,a body corporate created by Massachusetts,consisting of members appointedand removed by the governor with the advice and consent of the executive council.s In its brief the Respondent states that the Supreme Court of North Carolina has hadno occasion to construe the specific section containing this declaration.Also it appearsthat no court test has been sought of the 1959 legislation(Gen. Stat. of N C., chap. 95,sees97-99)malting it a misdemeanor for State and State agency employees who are"engaged exclusively in law enforcement or fire protection activity"to join an affiliatedlabor organization,and declaring invalid any contract between such an agency and a laborunion covering any "public employees"of such agency.Although the Respondent assertsthe contrary,we note that this legislation appears to have no application to the type ofemployee sought to be bargained for in this case.Respondent's argument that its status as a public agency and political subdivision hasbeen recognized in rulings of the attorney general of North Carolina and also by theUnited States Treasury Department,we do not consider persuasive in determining theproblem before the Board.The rulings by the State attorney general are not binding onus in interpreting the Federal statute we administer.Concerning that ruling of theTreasury Department exempting the Respondent from the payment of Federal incometaxes, we note that many electric cooperatives over which the Board asserts jurisdictionmay also qualify as organizations exempt from Federal income tax. See Internal RevenueCode of 1954,sec 501(c)12. RANDOLPH ELECTRIC MEMBERSHIP CORPORATION163The Board,upon the basis of the foregoing facts and the entirerecord, makes the following:CONCLUSIONS OF LAW1.Randolph ElectricMembershipCorporationisan employerwithin themeaning ofSection 2 (2) of the Act, andis engaged in com-merce within the meaning of Section2(6) and(7) of the Act.2. InternationalBrotherhood of Electrical Workers, Local UnionNo. 485, affiliated with International Brotherhood of Electrical Work-ers,AFL-CIO, is a labor organization withinthe meaningof the Act.3.All production and maintenanceemployeesemployed by theRespondent at Asheboro, North Carolina,excluding office clerical em-ployees, professional employees,guards, and supervisors as defined inthe Act constitute a unit appropriate for the purposesof collectivebargaining within themeaning of Section 9(b) of theAct, as amended.4.At alltimes since certificationby the ActingRegional Directoron May 10, 1963, the Unionhas been andnow is theduly selected,designated,and exclusive representative of all production and main-tenance employees in the aforesaidappropriateunit withinthe mean-ing of Section 9 (a) of the Act, as amended.5.By failing and refusingon and afterMay 20, 1963, to bargain ingood faith with International Brotherhood of ElectricalWorkers,Local Union No. 485, affiliated withInternationalBrotherhood ofElectricalWorkers, AFL-CIO, as theexclusive bargaining representa-tive ofemployees in the aforesaid appropriateunit, theRespondenthas engaged in and is engaging in unfairlabor practices violative ofSection 8(a) (5) ofthe Act, and also derivativelyin violation of Sec-tion 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce withinthe meaningof Section2 (6) and(7) of theamended Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as aanended, the National LaborRelations Board hereby orders that the Respondent,Randolph Elec-tricMembership Corporation,its officers,agents, successors,and as-signs,shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Electrical Workers, Local Union No. 485, affiliated with In-ternational Brotherhood of ElectricalWorkers, AFL-CIO, as thecertified exclusive bargaining representative of all production andmaintenance employees in the appropriate unit herein set forth. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interfering in any related manner with the efforts of saidUnion to bargain collectively on behalf of the employees in the saidappropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Electrical Workers, Local Union No. 458, affiliated with Inter-national Brotherhood of Electrical Workers, AFL-CIO, as the cer-tified exclusive representative of the employees in the bargaining unitdescribed herein, with respect to wages, rates of pay, hours of employ-ment, or other terms or conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees employed by the Em-ployer at Asheboro, North Carolina, excluding office clerical em-ployees, professional employees, guards, and supervisors as definedin the Act.(b)Post at its headquarters in Asheboro, North Carolina, copiesof the attached notice marked "Appendix." 9 Copies of said notice,to be furnished by the Regional Director for the Eleventh Region,shall, after having been duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponthe receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the said Company to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively in good faith withInternational Brotherhood of Electrical Workers, Local UnionNo. 485, affiliated with International Brotherhood of ElectricalWorkers, AFL-CIO, as the certified exclusive representative of MILK DRIVERS& DAIRY EMPLOYEES' LOCAL 680, ETC.165all employees in the bargaining unit described below withrespectto rates of pay, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees at Asheboro,North Carolina, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined in theAct.WE WILL NOT, by refusing to bargain as aforesaid, interferewith, restrain, or coerce employees in the exercise of their right toself-organization to form, join, or assist any labor organization tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities.All of our employees included in the aforesaid unit are free tobecome, remain, or refrain from becoming or remaining members ofany labor organization.RANDOLPH ELECTRICMEMBERSHIPCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1831 Nissen Building, Winston-Salem, North Carolina, Tele-phone No. 724-8356, if they have any question concerning this noticeor compliance with its provisions.Milk Drivers and Dairy Employees'Local 680, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.andDurling Dairy Distributors d/b/aWoolley's Dairy.Case No. 22-CC-197.November 21, 1963DECISION AND ORDEROn August 16,1963, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-145 NLRB No. 14.